***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STATE OF CONNECTICUT v. KYLE
                    DAMATO-KUSHEL
                       (SC 19872)
         Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa,
                       Robinson and Vertefeuille, Js.*

                                   Syllabus

The plaintiff in error, P, sought a writ of error, claiming that the trial court
    improperly precluded him from attending pretrial disposition confer-
    ences in a criminal case in which he was the alleged victim. In the
    underlying criminal case, D was charged with various offenses arising
    out of her alleged sexual misconduct involving P. P claimed that the
    trial court’s ruling barring his attendance at the pretrial disposition
    conferences violated his right as a victim ‘‘to attend the trial and all
    other court proceedings the accused has the right to attend,’’ as set
    forth in the victim’s rights amendment (Conn. Const., amend. XXIX [b]
    [5]). The defendants in error, D and the Superior Court in the judicial
    district of Fairfield, maintained that the trial court correctly determined
    that such conferences, when conducted in chambers and off the record,
    do not constitute court proceedings that the accused has the right to
    attend within the meaning of amendment XXIX (b) (5). They also claimed
    that this court lacked jurisdiction over P’s writ of error because P was
    not aggrieved by the trial court’s ruling and that that ruling was not an
    appealable final judgment. Held:
1. This court had jurisdiction over the writ of error: P was aggrieved by the
    trial court’s ruling, as the issuance of the warrant for D’s arrest, which
    required a finding of probable cause and was based on allegations that
    D’s criminal misconduct was perpetrated against P specifically, consti-
    tuted a sufficient determination of P’s status as a victim to trigger the
    rights afforded by amendment XXIX (b), and there was no inconsistency
    between that conclusion and this court’s unwillingness to condone the
    use of the term ‘‘victim’’ during certain trial proceedings before a jury
    prior to conviction; moreover, the trial court’s ruling was a final judgment
    for purposes of P’s writ of error, as P advanced a colorable claim that
    the constitutional right to attend court proceedings encompassed the
    right to attend in-chambers, pretrial disposition conferences, which
    would be irretrievably lost if appellate review of the trial court’s ruling
    was delayed until judgment was rendered in the underlying criminal case;
    furthermore, there was nothing in the state constitution that precludes
    victims from seeking relief for a violation of the victim’s rights amend-
    ment by way of a writ of error.
2. The trial court’s ruling barring P from attending the pretrial disposition
    conferences was not improper, this court having concluded that in-
    chambers, off-the-record disposition conferences between the prosecut-
    ing attorney, defense counsel, and the presiding judge are not court
    proceedings that the accused has the right to attend within the meaning
    of amendment XXIX (b) (5), and, therefore, neither P nor his attorney
    had a right to attend them: the text of amendment XXIX (b) makes clear
    that a victim’s right to attend such conferences is wholly contingent on
    the defendant’s right of attendance, this court has determined previously
    that a defendant possesses no such right under the rules of practice,
    that determination was fully consistent with the language of the rule of
    practice (§ 39-13) requiring the defendant to appear at the time set for
    a disposition conference unless excused by the judicial authority, that
    language having indicated only that the defendant shall be present in
    the courtroom and not necessarily be involved in or present at in-
    chambers plea negotiations, and not having purported to create a right
    of attendance in the defendant, and P made no claim that he had a
    statutory or constitutional right independent of the victim’s rights
    amendment to attend such a conference; moreover, this court declined
    to interpret the provision of the victim’s rights amendment allowing the
    victim to be present at proceedings that the accused has the right to
    attend also to permit the victim to attend proceedings that counsel for
    the defendant, and not the defendant himself, has the right to attend,
   excluding victims from off-the-record, in-chambers disposition confer-
   ences was not contrary to the goals of the victim’s rights amendment,
   and considerations of public policy concerning plea bargains supported
   the determination that a victim’s right of attendance under the victim’s
   rights amendment does not extend to off-the-record, in-chambers dispo-
   sition conferences, as the likelihood of defense counsel being willing
   to engage candidly with the state’s attorney and the presiding judge
   during plea discussions would be greatly diminished by the presence
   of the victim or the victim’s representative at such conferences, and, in
   such circumstances, the judicial role in plea negotiations would be
   sharply reduced in contravention of established public policy.
                   (One justice concurring separately)
          Argued May 2—officially released December 5, 2017

                           Procedural History

   Writ of error from the decision of the Superior Court
in the judicial district of Fairfield, Devlin, J., to sustain
the state’s objection to the request of the plaintiff in
error for permission to attend pretrial disposition con-
ferences in the underlying criminal case in which he
was the alleged victim. Writ of error dismissed.
  James G. Clark, for the plaintiff in error.
   Richard Emanuel, for the defendant in error (Supe-
rior Court, judicial district of Fairfield).
  Richard T. Meehan, Jr., for the defendant in error
(Kyle Damato-Kushel).
  Todd D. Fernow, Timothy H. Everett, James O.
Ruane and Denis J. O’Malley, certified legal intern, filed
a brief for the Connecticut Criminal Defense Lawyers
Association as amicus curiae.
                           Opinion

   PALMER, J. This case is before us on a writ of error.
The plaintiff in error1 claims that the trial court improp-
erly precluded him, either personally or through his
attorney, from attending plea negotiations and other
discussions involving the court, the state’s attorney and
defense counsel during in-chambers, pretrial disposi-
tion conferences in the criminal prosecution of Kyle
Damato-Kushel, which is now pending in the judicial
district of Fairfield. In that criminal case, Damato-Kus-
hel is charged with various offenses arising out of her
alleged sexual misconduct involving the plaintiff in
error commencing when Damato-Kushel was a teach-
er’s aide in the school system of the town of Stratford
and when the plaintiff in error was a fourteen year old
student attending a school in that town. The plaintiff
in error claims that the trial court’s ruling barring his
attendance at the pretrial disposition conferences vio-
lated his right as a victim ‘‘to attend the trial and all
other court proceedings the accused has the right to
attend’’ under article first, § 8, of the Connecticut consti-
tution, as amended by articles seventeen and twenty-
nine of the amendments (Conn. Const., amend. XXIX
[b] [5]).2 The defendants in error, Damato-Kushel and
the Superior Court, judicial district of Fairfield, main-
tain that the trial court correctly determined that such
conferences, when they are conducted in chambers and
off the record,3 do not constitute ‘‘court proceedings
the accused has the right to attend’’ within the meaning
of amendment XXIX (b) (5) and, therefore, that the
court properly precluded the plaintiff in error from
attending them. We agree with the defendants in error
and, accordingly, dismiss the writ of error.
   The following facts and procedural history are undis-
puted. On the basis of allegations lodged by the plaintiff
in error, Damato-Kushel was arrested and charged with
sexual assault in the second degree, risk of injury to a
child, sexual assault in the fourth degree, and tampering
with a witness. Shortly thereafter, Attorney James Clark
of the Victim Rights Center of Connecticut, Inc., filed
an appearance in the criminal case on behalf of the
plaintiff in error.
   At Damato-Kushel’s arraignment, her counsel noted
that Clark had filed an appearance in the case and
advised the court that he objected to Clark’s presence
at any pretrial disposition conferences held in cham-
bers. The court sustained the objection, explaining that
amendment XXIX (b) (5) allows a victim to attend only
those court proceedings that the defendant has a right
to attend, and concluding that, because a defendant
has no right to attend in-chambers, ‘‘judicial [pretrial]’’
conferences—generally, only his or her attorney
attends such conferences—a victim also has no right
to attend those conferences.
   Thereafter, the plaintiff in error filed a motion for
reconsideration, claiming that, contrary to the determi-
nation of the trial court, a victim does have a right to
attend pretrial disposition conferences because, under
Practice Book § 39-13,4 the defendant is required to
appear at such conferences. In the alternative, he main-
tained that, because counsel for a defendant attends a
disposition conference solely as a representative of the
defendant, the presence of such counsel at the confer-
ence is legally indistinguishable from the presence of
the defendant, and, therefore, the fact that only counsel
attends the conference is not a basis for denying the
plaintiff in error the right to do so. Finally, the plaintiff in
error argued that his exclusion from pretrial disposition
conferences violated his right under amendment XXIX
(b) (1) ‘‘to be treated with fairness and respect through-
out the criminal justice process’’ because it would pre-
vent him from responding to inaccurate statements
made during those conferences. In response, Damato-
Kushel argued that, contrary to the contentions of the
plaintiff in error, a defendant has no right to attend in-
chambers discussions between the presiding judge and
the parties’ attorneys and that permitting victims’ attor-
neys to be present during such discussions would have
an adverse chilling effect on pretrial plea negotiations.
  The trial court subsequently granted the plaintiff in
error’s motion for reconsideration but denied the relief
requested therein. In so ruling, the court acknowledged
that a victim’s right to attend court proceedings is ‘‘in
parity with that of the defendant’’ but observed that
Practice Book § 44-7 lists only five instances in which
a defendant has the right to be present, none of which
involves in-chambers, pretrial conferences.5 In light of
the nature of the proceedings enumerated in § 44-7,
the court concluded that the term ‘‘court proceedings’’
under amendment XXIX (b) (5) was most reasonably
interpreted to mean ‘‘proceedings on the record in open
court.’’ Although recognizing both that Practice Book
§ 39-13 requires that a defendant ‘‘appear at the time
set for the disposition conference’’ and that the judge
participating in that conference often takes an active
role in the plea negotiations, the trial court disagreed
that that provision also granted the defendant the right
to be present at an off-the-record, in-chambers confer-
ence. The court also agreed with Damato-Kushel that
the presence of the victim or his representative would
undermine the ability of the parties to discuss the case
openly and frankly, and observed that, because the vic-
tim’s rights amendment obligates the state to keep the
victim informed about the progress of the case and any
potential disposition that may be the product of plea
negotiations, excluding the victim from in-chambers
conferences would not impair the victim’s ability to
express his views on any potential plea agreement
resulting from those discussions.
   Thereafter, the plaintiff in error brought this writ of
error against the defendants in error, claiming that the
trial court’s ruling barring him from all future, in-cham-
bers, pretrial disposition conferences violated his rights
under amendment XXIX (b) (5). Damato-Kushel subse-
quently filed a motion to dismiss the writ as untimely
and improperly filed, which this court denied. We then
transferred the writ of error to the Appellate Court
pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1, and that court ordered the parties to
address, in addition to their other claims, ‘‘whether the
trial court’s interlocutory order precluding the victim
from attending pretrial, in-chambers conferences con-
cerning plea negotiations is a final judgment.’’ We subse-
quently transferred the writ back to this court, also
pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
  In this court, the plaintiff in error renews his con-
tention in the trial court that in-chambers, pretrial dis-
position conferences are court proceedings that the
accused—and thus the victim—have a right to attend
under amendment XXIX (b) (5). Before turning to the
merits of that claim, however, we first must address
the claims of the defendants in error that this court
lacks subject matter jurisdiction over the writ of error
because (1) the plaintiff in error was not aggrieved by
the trial court’s ruling and, therefore, does not have
standing to bring a writ of error, and (2) the trial court’s
interlocutory ruling was not an appealable final judg-
ment under the test established in State v. Curcio, 191
Conn. 27, 31, 463 A.2d 566 (1983), for determining
whether a ruling constitutes such a judgment. See, e.g.,
State v. Skipwith, 326 Conn. 512, 518–25, 165 A.3d 1211
(2017) (this court addresses matters concerning its
appellate jurisdiction, such as aggrievement, prior to
considering merits of writ of error); see also id., 525
n.17 (leaving for another day question of whether victim
can file interlocutory writ of error in cases in which
there is alleged violation of victim’s rights amendment).
We address each of these contentions in turn.
                             I
    Our rules of practice provide in relevant part that
‘‘[w]rits of error for errors in matters of law only may
be brought from a final judgment of the superior court
to the supreme court following . . . a decision binding
on an aggrieved nonparty . . . .’’ Practice Book § 72-
1 (a) (1). The defendants in error assert that the plaintiff
in error is not aggrieved by the trial court’s ruling pre-
venting his attendance at pretrial disposition confer-
ences because the trial court never determined, ‘‘even
preliminarily,’’ that the plaintiff in error was, in fact, a
‘‘ ‘victim’ ’’ for purposes of the victim’s rights amend-
ment,6 and, therefore, the plaintiff in error never had
any constitutional rights that might be ‘‘ ‘injuriously
affected’ ’’ by the actions of the trial court. In re Jona-
than S., 260 Conn. 494, 503, 798 A.2d 963 (2002); see, e.g.,
id. (‘‘the party claiming aggrievement must successfully
demonstrate . . . that its asserted interest has been
specially and injuriously affected in a way that is cogni-
zable by law’’ [internal quotation marks omitted]). We
disagree with this contention.
    As the plaintiff in error observes, the issuance of an
arrest warrant requires a finding of probable cause that
a crime was committed by a particular defendant. See
Practice Book § 36-1 (arrest warrant may be issued
‘‘if the judicial authority determines that the affidavit
accompanying the application shows that there is prob-
able cause to believe that an offense has been commit-
ted and that the accused committed it’’). It is undis-
puted, moreover, that, in the present case, the arrest
warrant application clearly alleged that Damato-Kus-
hel’s criminal misconduct was perpetrated against the
plaintiff in error specifically. In such circumstances, we
agree with the plaintiff in error that the arrest warrant
constitutes a sufficient determination of his status as
a victim to trigger the rights afforded by amendment
XXIX (b) of the Connecticut constitution. See, e.g., State
v. Stauffer, 203 Ariz. 551, 553, 58 P.3d 33 (App. 2002)
(victims’ rights arise ‘‘on the arrest or formal charging
of the person or persons who are alleged to be responsi-
ble for a criminal offense against a victim’’ [internal
quotation marks omitted]). Furthermore, contrary to
the assertions of the defendants in error, we see no
inconsistency between this conclusion and our unwill-
ingness to condone the use of the term ‘‘victim’’ during
certain trial proceedings before a jury prior to convic-
tion; see, e.g., State v. Cortes, 276 Conn. 241, 249 n.4,
885 A.2d 153 (2005) (referring to complainant in jury
charge as ‘‘ ‘victim’ ’’ was ‘‘inappropriate [when] the
very commission of a crime [was] at issue’’); because,
in those circumstances, the jury must decide whether
the complainant was, in fact, the victim of a crime
perpetrated by the defendant. Nor have the defendants
in error provided any authority requiring a more robust
adjudicatory process for identifying victims under the
victim’s rights amendment than that required for the
issuance of an arrest warrant.
   The defendants in error next maintain that the ruling
of the trial court was not a final judgment from which
a writ of error may be brought. We also disagree with
this claim. This court previously has held that ‘‘[a]n
otherwise interlocutory order is appealable in two cir-
cumstances: (1) where the order or action terminates
a separate and distinct proceeding, or (2) where the
order or action so concludes the rights of the parties
that further proceedings cannot affect them.’’ State v.
Curcio, supra, 191 Conn. 31. Under Curcio’s second
prong, the prong asserted by the plaintiff in error in
the present case, ‘‘[a] presentence order will be deemed
final for purposes of appeal only if it involves a claimed
right the legal and practical value of which would be
destroyed if it were not vindicated before trial.’’ (Inter-
nal quotation marks omitted.) Id., 33–34. Because the
trial court in the present case excluded the plaintiff in
error from all future, in-chambers, pretrial disposition
conferences, it is clear that the alleged right to attend
such conferences would be irretrievably lost if the plain-
tiff in error could not challenge the trial court’s decision
on an interlocutory basis.
   The defendants in error argue, nonetheless, that,
under State v. Longo, 192 Conn. 85, 469 A.2d 1220 (1984),
the denial of an alleged constitutional right to attend
pretrial disposition conferences cannot constitute a
final judgment or form the basis for an interlocutory
appeal because the right itself is not clearly established.
This argument misconstrues Longo. In that case, we
explained that a defendant ‘‘must do more than show
that the trial court’s decision threatens him with irrepa-
rable harm. The defendant must show that that decision
threatens to abrogate a right that he or she then holds.’’
(Emphasis in original.) Id., 91. On that basis, we con-
cluded that the designation of youthful offender status,
which lies purely within the discretion of the trial court,
is on different footing than a right granted by the consti-
tution, such as the ‘‘unqualified right to be free from
double jeopardy’’; id.; and we further explained that an
order that ‘‘plausibly’’ threatens to abrogate the latter is
an appealable final judgment, whereas an order denying
youthful offender status is not. Id., 91–92.
  Thus, Longo actually belies the claim of the defen-
dants in error that the trial court’s ruling in the present
case is not a final judgment: the right to attend court
proceedings as a victim, like the protection against dou-
ble jeopardy, is a right granted by the state constitution,
not a right that emerges only after the discretionary
determination of the trial court. See State v. Skipwith,
supra, 326 Conn. 520 n.10 (specific rights granted by
amendment XXIX [b] are immediately effective). Fur-
thermore, although we have held that ‘‘merely invoking’’
constitutional protections, ‘‘no matter how implausible
or incongruous the claim might be,’’ will not provide
the basis for an interlocutory appeal; State v. Curcio,
supra, 191 Conn. 37; the plaintiff in error has advanced
a colorable claim that the constitutional right to attend
court proceedings encompasses the right to attend in-
chambers, pretrial disposition conferences. Because
that right will be destroyed if appellate review is delayed
until judgment is rendered in the underlying criminal
case; see id., 34; the trial court’s ruling is a final judg-
ment for purposes of the writ of error in this case.
   Finally, the defendants in error argue that the victim’s
rights amendment itself bars the plaintiff in error from
seeking any kind of appellate relief. See Conn. Const.,
amend. XXIX (b) (‘‘[n]othing in this subsection or in
any law enacted pursuant to this subsection shall be
construed as creating a basis for vacating a conviction
or ground for appellate relief in any criminal case’’).
Following oral argument in the present case, however,
this court rejected just such an argument in State v.
Skipwith, supra, 326 Conn. 524–25, in which we held
that nothing in the state constitution precludes victims
from seeking relief for a violation of the victim’s rights
amendment by way of a writ of error. We explained
that the language in the amendment barring appellate
relief ‘‘merely prohibits this court from granting any
relief that would directly affect the judgment in a crimi-
nal case or otherwise abridge the substantive rights of
a defendant.’’ Id. The relief that the plaintiff in error
seeks in the present case would do neither. Although
the defendants in error maintain that the presence of the
plaintiff in error or his counsel at in-chambers, pretrial
disposition conferences would adversely affect the plea
discussions that occur in that setting, any such negative
impact would occur before judgment has been ren-
dered, and, thus, the judgment itself would not be
adversely affected. Moreover, it cannot reasonably be
maintained that the presence of the plaintiff in error
or his representative at an in-chambers, pretrial disposi-
tion conference would so deter or discourage the state’s
attorney and Damato-Kushel from engaging in plea
negotiations as to abridge any of Damato-Kushel’s sub-
stantive rights. Accordingly, we have jurisdiction to
entertain the claims raised by the writ of error in the
present case.7
                             II
   We turn now to the merits of those claims. The plain-
tiff in error contends that the trial court improperly
excluded his attorney from in-chambers, pretrial dispo-
sition conferences at which the presiding judge, the
state’s attorney and Damato-Kushel’s counsel engaged
in plea negotiations, in violation of his ‘‘right to attend
the trial and all other court proceedings the accused
has the right to attend,’’ as guaranteed by amendment
XXIX (b) (5).8 The defendants in error maintain that
the trial court properly concluded that a victim’s right
to attend does not include off-the-record, in-chambers
disposition conferences both because such conferences
are not ‘‘court proceedings’’ and because the defendant
has no right to attend them.
   Amendment XXIX (b) of the Connecticut constitution
provides in relevant part that, ‘‘[i]n all criminal prosecu-
tions, a victim . . . shall have . . . (5) the right to
attend the trial and all other court proceedings the
accused has the right to attend, unless such person is
to testify and the court determines that such person’s
testimony would be materially affected if such person
hears other testimony . . . .’’ With respect to the con-
tention of the defendants in error that the plaintiff in
error has no right to attend the pretrial conferences at
issue because they are not ‘‘court proceedings,’’ as that
term is used in amendment XXIX (b) (5), the term
appears twice in the victim’s rights amendment; see
Conn. Const., amend. XXIX (b) (5); see also Conn.
Const., amend. XXIX (b) (4) (‘‘the right to notification
of court proceedings’’); but the term is not defined in
the state constitution, in our statutes, or in any case of
this court or the Appellate Court. At the time of the
amendment, however, Black’s Law Dictionary defined
‘‘proceeding’’ as, inter alia, ‘‘[a]n act [that] is done by the
authority or direction of the court, agency, or tribunal,
express or implied’’ and noted that it ‘‘may be used to
describe any act done by authority of a court of law
. . . .’’ Black’s Law Dictionary (6th Ed. 1990) p. 1204.9
The modifier ‘‘court’’ therefore might reasonably distin-
guish proceedings undertaken pursuant to the authority
of a court of law, such as disposition conferences,10
from those undertaken by an agency or other tribunal.
On the other hand, ‘‘court proceedings’’ also may rea-
sonably be construed to limit the ‘‘act[s] done by author-
ity of a court of law’’; id.; to those taking place within
the physical bounds of a courtroom, as opposed to those
acts, like the execution of a bench warrant, undertaken
elsewhere. See Webster’s Ninth New Collegiate Diction-
ary (1987) p. 299 (‘‘court’’ may be ‘‘a place . . . for the
administration of justice’’).11
   Because we cannot discern the meaning of the provi-
sion solely on the basis of the text of the amendment, we
look to extratextual sources to guide our interpretation.
Such evidence, however, does not definitively resolve
the interpretative question posed by the claim of the
plaintiff in error. On the one hand, we recognize that
more than 90 percent of criminal cases in this state are
resolved through plea bargains in any given year; see,
e.g., Judicial Branch, State of Connecticut, Movement
of Criminal Docket: Judicial District Criminal, July 1,
2015, to June 30, 2016, available at https://www.jud.ct.
gov/statistics/criminal/Crim JD 1016.pdf (last visited
November 22, 2017); and that our rules of practice both
require and provide structure with respect to disposi-
tion conferences. See Practice Book §§ 39-11 through
39-17. Accordingly, we hesitate to characterize such
mandated conferences, which are conducted under the
active supervision of the court itself, as anything other
than ‘‘court proceedings.’’ On the other hand, the confer-
ences at issue in the present case are conducted infor-
mally and off the record, and, for that reason, we are
hesitant to deem them court proceedings in the absence
of reasonably clear evidence that we should do so.12
We need not resolve this question, however, in light of
our agreement with the alternative argument advanced
by the defendants in error, namely, that the victim has
no right to attend off-the-record, in-chambers disposi-
tion conferences because the defendant herself has no
right to do so.
  The text of amendment XXIX (b) makes clear that
a victim’s right to attend such conferences is wholly
contingent on the defendant’s right of attendance. See
Conn. Const., amend. XXIX (b) (5). This court has pre-
viously determined, however, in State v. Lopez, 197
Conn. 337, 497 A.2d 390 (1985), that a defendant pos-
sesses no such right under our rules of practice. In that
case, the defendant, Jose Lopez, claimed that the trial
court improperly had excluded him from ‘‘a secret pre-
trial conference between the court, the [s]tate’s [a]ttor-
ney, and [defense counsel],’’ in which plea negotiations
were conducted. (Internal quotation marks omitted.)
Id., 348. We rejected Lopez’ claim, explaining that,
‘‘[a]lthough there may have been a disposition confer-
ence from which [Lopez] was excluded, under our
established rules of practice neither [Lopez] nor the
public is entitled to attend such a proceeding. In fact,
under Practice Book §§ [39-1 and 39-2], the [state] is
not permitted to engage in plea negotiations directly
with a defendant who is represented by counsel, except
with defense counsel’s permission. [See Practice Book
§§ 39-113 and 39-2];14 [s]ee also Practice Book § [39-14].15
Furthermore, Practice Book § [44-7]16 does not include
the disposition conference or plea negotiations among
the specifically enumerated situations [in which] a crim-
inal defendant has the right to be present.’’ (Footnotes
added and omitted.) State v. Lopez, supra, 349–50. Thus,
Lopez—and, indeed, Practice Book § 44-7 itself—leaves
no doubt that a defendant has no right to attend a
disposition conference under our rules of practice.
Moreover, the plaintiff in error makes no claim that he
has a statutory or constitutional right independent of
the victim’s rights amendment to attend such a con-
ference.
   Contrary to the assertions of the plaintiff in error,
our conclusion in Lopez that a defendant has no right
to attend disposition conferences is fully consistent
with the language of Practice Book § 39-13,17 which
requires that the defendant ‘‘appear at the time set for
the disposition conference unless excused by the judi-
cial authority’’—a requirement that is itself expressly
subject to the discretion of the court—and does not
purport to create a right of attendance in the defendant
supplementary to the rights of attendance enumerated
in Practice Book § 44-7. Indeed, under our rules of prac-
tice, a disposition conference is intended to be a discus-
sion between ‘‘[t]he prosecuting authority and counsel
for the defendant’’; Practice Book § 39-14; such that the
requirement that a defendant ‘‘appear at the time set for
the disposition conference’’; (emphasis added) Practice
Book § 39-13; indicates only that the defendant shall be
present in the courtroom, not that she must be involved
in or present at in-chambers plea negotiations. Requir-
ing the defendant’s appearance in court during the dis-
position conference serves the purpose of making the
defendant available for consultation with counsel and,
in the event that an agreement is reached, to enter the
plea in open court in accordance with that agreement.18
See Practice Book § 39-24;19 see also Mass. R. Crim. P.
11 (a) and reporter’s notes (defendant ‘‘shall be avail-
able for attendance’’ at pretrial conference so that his
‘‘assent to . . . agreements may readily be obtained’’).
   The plaintiff in error further claims that the atten-
dance of counsel for the defendant during plea negotia-
tions at a disposition conference is no different from
attendance by the defendant personally for purposes
of the victim’s right of attendance under amendment
XXIX (b). Again, we disagree.
   Although it is well established that counsel often
functions as an agent of the defendant; see, e.g., Monroe
v. Monroe, 177 Conn. 173, 181, 413 A.2d 819, appeal
dismissed, 444 U.S. 801, 100 S. Ct. 20, 62 L. Ed. 2d 14
(1979); it is equally well established that the privileges,
rights, and responsibilities of counsel are not identical
to those of the defendant. See, e.g., State v. Gore, 288
Conn. 770, 779 n.10, 955 A.2d 1 (2008) (distinguishing
fundamental rights that defendant must personally
decide to waive from ‘‘tactical rights’’ that are waivable
by counsel). In the present context, it is defense coun-
sel’s responsibility to engage in plea negotiations on
behalf of the defendant, albeit in consultation with the
defendant as counsel reasonably deems necessary and
appropriate. Only the defendant, however, can actually
enter a plea of guilty, and any such plea proceedings
must be conducted on the record. See, e.g., Florida v.
Nixon, 543 U.S. 175, 187, 125 S. Ct. 551, 160 L. Ed. 2d
565 (2004) (‘‘counsel lacks authority to consent to a
guilty plea on a client’s behalf’’); see also Practice Book
§ 39-24. In light of this division of authority within the
plea process itself, we decline to interpret the provision
of the victim’s rights amendment allowing the victim
to be present at proceedings that ‘‘the accused has the
right to attend’’; Conn. Const., amend. XXIX (b) (5);
also to permit the victim to attend proceedings that
counsel for the defendant, and not the defendant her-
self, has the right to attend. See Morehart v. Barton,
226 Ariz. 510, 515, 250 P.3d 1139 (2011) (victims’ argu-
ment that ‘‘their right to attend proceedings ‘[at which]
the defendant has a right to be present’ should include
proceedings [at which] either the defendant or defense
counsel is entitled to appear . . . is refuted by the lan-
guage of the [v]ictims’ [b]ill of [r]ights . . . which
refer[s] to the ‘defendant’ rather than the ‘defense’ or
‘defense counsel’ ’’).
   We also disagree with the plaintiff in error that
excluding victims from off-the-record, in-chambers dis-
position conferences is contrary to the goals of the
victim’s rights amendment. An important purpose of
amendment XXIX (b) (5) and other state constitutional
provisions like it was to address the concern that vic-
tims were being unreasonably excluded from the court-
room at trial and other on-the-record proceedings. See,
e.g., State v. Ticknor, Docket No. 1 CA-CR 11-0359,
2012 WL 1067236, *3 n.4 (Ariz. App. March 29, 2012)
(explaining that rule exempting victims from sequestra-
tion ‘‘gives effect’’ to attendance provision of victim’s
rights amendment to Arizona constitution); State v. Bel-
tran-Felix, 922 P.2d 30, 33–35, 38 (Utah App. 1996)
(presence of victim at trial, as permitted by victim’s
rights amendment to Utah constitution, did not violate
defendant’s federal constitutional right to fair trial);
National Victim Center, The 1996 Victims’ Rights
Sourcebook: A Compilation and Comparison of Victims’
Rights Laws (1996) § 10, pp. 285–86 (identifying exclu-
sion from trial as primary problem addressed by victim
attendance provisions and noting ‘‘widespread misuse
of the sequestration rule by defense attorneys’’ to
remove from courtroom ‘‘anyone who may draw the
sympathy of the jury’’); Final Report of the President’s
Task Force on Victims of Crime (December, 1982) p. 80
(noting that ‘‘[t]ime and again . . . victims . . . were
unreasonably excluded from the trial at which responsi-
bility for their victimization was assigned,’’ and recom-
mending that, ‘‘as an exception to the general rule
providing for the exclusion of witnesses, [victims and
their families] be permitted to be present for the entire
trial’’); see also State v. Swinton, 268 Conn. 781, 849, 847
A.2d 921 (2004) (state objected to defendant’s request
to sequester ‘‘ ‘[a]ny and all potential witnesses’ ’’ on
ground that defendant’s request violated victims’ right
to be present under amendment XXIX); Conn. Joint
Standing Committee Hearings, Judiciary, Pt. 13, 2005
Sess., pp. 3795, 3798, testimony of James F. Papillo
(noting that victims were often precluded from
attending youthful offender proceedings and explaining
that proposed legislation implementing provisions of
victim’s right amendment, which presumptively
allowed victims to attend such proceedings, would
ensure that victims of crimes committed by youthful
offenders were accorded all rights granted by that
amendment); Conn. Joint Standing Committee Hear-
ings, Judiciary, Pt. 4, 1988 Sess., p. 971, remarks of
Representative Peter A. Nystrom (noting, in remarks
on proposed legislation allowing representatives of
homicide victims to attend proceedings involving prose-
cution of defendant, that victims and their representa-
tives often were not ‘‘allowed to be in the court during
the time of process of trial’’). Consistent with this con-
cern, amendment XXIX (b) (5) includes a provision
carefully limiting the court’s ability to sequester vic-
tims—in spite of otherwise mandatory sequestration
rules and procedures20—by requiring that the court
make a finding as to whether the victim’s testimony
would be ‘‘materially affected’’ by hearing other tes-
timony.
   By contrast, a victim’s right to participate meaning-
fully in the plea bargaining process is safeguarded by
other provisions of the victim’s rights amendment—in
particular, ‘‘the right to communicate with the prosecu-
tion’’ under amendment XXIX (b) (6), ‘‘the right . . .
to make a statement to the court’’ regarding any plea
agreement prior to its acceptance under amendment
XXIX (b) (7), and the broader, more encompassing right
under amendment XXIX (b) ‘‘to be treated with fairness
and respect throughout the criminal justice process
. . . .’’ Conn. Const., amend. XXIX (b) (1); see, e.g.,
State v. Thomas, 296 Conn. 375, 390 n.11, 995 A.2d 65
(2010) (legislature sought to give victims ‘‘ ‘true role’ ’’
in plea bargaining process by giving victim right to be
heard prior to acceptance of plea); S. Welling, ‘‘Victim
Participation in Plea Bargains,’’ 65 Wash. U. L.Q. 301,
355 (1987) (arguing that victim’s right to participate in
plea bargains ‘‘is best defined as a right to be heard by
the trial judge before the plea bargain is accepted’’).
To the extent that the plaintiff in error suggests that
state’s attorneys cannot be relied on to adequately com-
municate the information necessary for a victim to com-
ment on the appropriateness of any plea bargain, we
reject that assertion. We have every reason to believe
that state’s attorneys will fully discharge their constitu-
tional, statutory, and professional responsibilities to
victims; see Conn. Const., amend. XXIX (b);21 General
Statutes § 54-91c; see also A.B.A., Criminal Justice Stan-
dards for the Prosecution Function (4th Ed. 2015) stan-
dard 3-3.4 (i);22 and that, in the unlikely case of a wilful
failure to do so, such misconduct will not be taken
lightly. See, e.g., Attorney Grievance Commission v.
Smith, 442 Md. 14, 31–32, 109 A.3d 1184 (2015) (prose-
cutor sanctioned for violating Maryland Lawyer’s Rules
of Professional Conduct by repeatedly and wilfully fail-
ing to communicate with victim).
   We note, finally, that considerations of public pol-
icy—as primarily reflected in court rules and practices,
all of which are consistent with constitutional require-
ments—support our determination that a victim’s right
of attendance under amendment XXIX (b) (5) does not
extend to off-the-record, in-chambers disposition con-
ferences. For better or for worse, plea bargaining involv-
ing the court, the state and the defendant has become
an important tool for the efficient and orderly disposi-
tion of our criminal court dockets. See, e.g., State v.
Elson, 311 Conn. 726, 776, 91 A.3d 862 (2014) (docu-
menting ‘‘our state’s extremely heavy reliance on plea
bargaining in resolving criminal cases’’); State v. Revelo,
256 Conn. 494, 505, 775 A.2d 260 (‘‘[w]hatever might be
the situation in an ideal world, the fact is that the guilty
plea and the often concomitant plea bargain are
important components of [the] criminal justice system’’
[internal quotation marks omitted]), cert. denied, 534
U.S. 1052, 122 S. Ct. 639, 151 L. Ed. 2d 558 (2001).
Moreover, although many jurisdictions forbid or strictly
limit judicial participation in plea conferences, practice
and policy in Connecticut recognize that judges may
play a valuable role in facilitating plea negotiations.23
See State v. Revelo, supra, 508 n.25 (‘‘[i]t is a common
practice in this state for the presiding criminal judge to
conduct plea negotiations with the parties’’); J. Turner,
‘‘Judicial Participation in Plea Negotiations: A Compara-
tive View,’’ 54 Am. J. Comp. L. 199, 201, 214 (2006)
(explaining that, unlike judges in many states, Connecti-
cut judges ‘‘are actively involved in the negotiations
as moderators and comment not only on the ultimate
sentence acceptable to the court, but also on the merits
of the case,’’ and arguing that such ‘‘[a]ctive judicial
participation’’ in plea negotiations may be ‘‘a better way
to promote accuracy and fairness in plea bargaining’’).
We agree with the defendants in error that the likelihood
of defense counsel being willing to engage candidly
with the state’s attorney and the presiding judge during
plea discussions would be greatly diminished by the
presence of the victim or the victim’s representative at
such conferences. In such circumstances, the judicial
role in plea negotiations will be sharply reduced in
contravention of our established public policy.
   We therefore conclude that in-chambers, off-the-
record disposition conferences between the prosecut-
ing attorney, defense counsel, and the presiding judge
are not ‘‘court proceedings the accused has the right to
attend’’ under amendment XXIX (b) (5). Consequently,
neither the victim nor his authorized representative has
a right to attend them.24
   The writ of error is dismissed.
  In this opinion ROGERS, C. J., and EVELEIGH,
McDONALD, ROBINSON and VERTEFEUILLE, Js.,
concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   1
     In accordance with our policy of protecting the privacy interests of
victims of sexual assault, we decline to identify the plaintiff in error. See
General Statutes § 54-86e.
   2
     Article first, § 8, of the Connecticut constitution, as amended by articles
seventeen and twenty-nine of the amendments, provides in relevant part:
‘‘b. In all criminal prosecutions, a victim, as the general assembly may define
by law, shall have the following rights: (1) The right to be treated with
fairness and respect throughout the criminal justice process; (2) the right
to timely disposition of the case following arrest of the accused, provided
no right of the accused is abridged; (3) the right to be reasonably protected
from the accused throughout the criminal justice process; (4) the right to
notification of court proceedings; (5) the right to attend the trial and all
other court proceedings the accused has the right to attend, unless such
person is to testify and the court determines that such person’s testimony
would be materially affected if such person hears other testimony; (6) the
right to communicate with the prosecution; (7) the right to object to or
support any plea agreement entered into by the accused and the prosecution
and to make a statement to the court prior to the acceptance by the court
of the plea of guilty or nolo contendere by the accused; (8) the right to
make a statement to the court at sentencing; (9) the right to restitution
which shall be enforceable in the same manner as any other cause of action
or as otherwise provided by law; and (10) the right to information about
the arrest, conviction, sentence, imprisonment and release of the accused.
The general assembly shall provide by law for the enforcement of this
subsection. Nothing in this subsection or in any law enacted pursuant to this
subsection shall be construed as creating a basis for vacating a conviction
or ground for appellate relief in any criminal case.’’
   Hereinafter, we refer to this provision as amendment XXIX (b) or the
victim’s rights amendment.
   3
     These in-chambers, pretrial disposition conferences are almost invariably
conducted off the record, that is, they are not recorded, and, therefore, no
transcript of the conference is available. Our consideration of the issue
presented by this appeal is limited to such off-the-record, in-chambers dispo-
sition conferences.
   4
     Practice Book § 39-13 provides: ‘‘The prosecuting authority, the defense
counsel, and, in cases claimed for jury trial, the defendant shall appear at
the time set for the disposition conference unless excused by the judicial
authority. Requests for postponements shall be made only to the presiding
judge and shall be granted upon good cause shown.’’
   5
     Practice Book § 44-7 provides in relevant part: ‘‘The defendant has the
right to be present at the arraignment, at the time of the plea, at evidentiary
hearings, at the trial, and at the sentencing hearing, except as provided in
Sections 44-7 through 44-10. . . .’’
   6
     General Statutes § 1-1k defines ‘‘victim of crime’’ as ‘‘an individual who
suffers direct or threatened physical, emotional or financial harm as a result
of a crime and includes immediate family members of a minor, incompetent
individual or homicide victim and a person designated by a homicide vic-
tim . . . .’’
   7
     The defendants in error also argue that the case will become moot if
the underlying criminal case is resolved before this court issues an opinion
in the present appeal. Suffice it to say that the underlying criminal case
remains pending, and we cannot say that there will be no further pretrial
disposition conferences in the case. Consequently, the claim of the plaintiff
in error is not moot.
   We also note that the plaintiff in error contends that the defendant in error,
Superior Court, judicial district of Fairfield, lacks standing to participate in
this appeal, even though the plaintiff in error brought this writ of error
against both Damato-Kushel and the Superior Court, judicial district of
Fairfield, and that we therefore must strike that party’s briefs. In support
of this claim, the plaintiff in error contends that the Superior Court, judicial
district of Fairfield, has no cognizable interest in the outcome of this appeal,
and, consequently, it has no right to be heard. On the contrary, the Superior
Court, judicial district of Fairfield, as well as its trial judges, who preside
over and take an active role in those conferences, have a legitimate interest
in the efficacy of the conferences—and, therefore, the manner in which they
are conducted—and that interest, it is claimed, will be adversely affected
if the plaintiff in error prevails in this appeal. Such a stake in the outcome
of this appeal is more than sufficient to satisfy the requirements of standing.
See, e.g., Broadnax v. New Haven, 270 Conn. 133, 153–55, 851 A.2d 1113
(2004).
   8
     At oral argument before this court, counsel for the plaintiff in error made
clear that the plaintiff in error claims only that he or his counsel has the
right to attend any off-the-record, in-chambers disposition conferences that
may be conducted in the underlying criminal case; other than the right to
be present to observe what occurs at those conferences, however, the
plaintiff in error does not claim that he has the right to actually participate
in them.
   9
     Although this court has not defined the term ‘‘proceedings’’ for purposes
of amendment XXIX (b), in other contexts, we have defined the term broadly
‘‘to include all methods involving the action of courts’’; (internal quotation
marks omitted) State v. Ventola, 122 Conn. 635, 639, 191 A. 726 (1937); see id.,
638–39 (proceeding to disbar attorney is ‘‘ ‘civil proceeding’ ’’ for purposes
of witness bribery statute). Those precedents, however, shed little light
on the meaning of the term as it is used in the context of the victim’s
rights amendment.
   10
      Disposition conferences are ordered by the court and scheduled under
its auspices. See Practice Book § 39-11 (‘‘[a]fter conferring with the clerk,
the presiding judge shall assign for disposition conferences so much of the
jury trial list as he or she shall deem necessary for the proper conduct of
the court’’).
   11
      We reject the argument of the plaintiff in error that, because the victim’s
rights amendment does not limit the victim attendance provision to public
court proceedings, as a number of other state constitutions do; see, e.g., N.M.
Const., art. II, § 24 (A) (5) (‘‘the right to attend all public court proceedings
the accused has the right to attend’’); victims in Connecticut have the right
to attend off-the-record, in-chambers disposition conferences. The omission
of such language from our victim’s rights amendment, even if intentional,
may simply indicate that victims generally may attend, in addition to public
hearings, on-the-record proceedings that are closed to the public.
   12
      We note that such caution is consistent with the legislative history of
Public Acts 2000, No. 00-200 (P.A. 00-200), ‘‘An Act Concerning Victim’s
Rights,’’ which was passed by the legislature pursuant to its authority under
amendment XXIX (b) to enact laws implementing the provisions of the
victim’s rights amendment. See Conn. Const., amend. XXIX (b) (‘‘[t]he gen-
eral assembly shall provide by law for the enforcement of this subsection’’).
In discussing that legislation, which provided that victims shall have the
right to attend ‘‘all court proceedings that are part of the court record’’;
P.A. 00-200, § 7; see also House Bill No. 5785, 2000 Sess.; Representative
Michael P. Lawlor, cochairman of the Judiciary Committee, expressly sought
to clarify that, ‘‘for legislative intent . . . this does not mean that the victim
or anyone else has a right to be in any [off-the-record, in-camera] discussions
which are customarily part of the pretrial phase of any court case . . . .’’
43 H.R. Proc., Pt. 13, 2000 Sess., p. 4320. Of course, because this legislative
history addresses the language of the implementing legislation and not
the language of the victim’s rights amendment itself, it bears only limited
relevance to the meaning of the amendment.
   13
      Practice Book § 39-1 provides in relevant part: ‘‘The prosecuting author-
ity and counsel for the defendant, or the defendant when not represented
by counsel, may engage in discussions at any time with a view towards
disposition. . . .’’
   14
      Practice Book § 39-2 provides in relevant part: The prosecuting authority
shall not engage in plea discussions at the disposition conference, or at
other times, directly with a defendant who is represented by counsel, except
with such counsel’s approval. . . .’’
   15
      Practice Book § 39-14 provides: ‘‘The prosecuting authority and counsel
for the defendant should attempt to reach a plea agreement pursuant to the
procedures of Sections 39-1 through 39-10.’’
   16
      Practice Book § 44-7 provides in relevant part: ‘‘The defendant has the
right to be present at the arraignment, at the time of the plea, at evidentiary
hearings, at the trial, and at the sentencing hearing . . . .’’
   17
      See footnote 4 of this opinion.
   18
      Moreover, aside from Florida; see Ault v. State, 53 So. 3d 175, 201 (Fla.
2010) (‘‘a criminal defendant has the right to be present at any pretrial
conference, unless waived by defendant in writing’’ [internal quotation marks
omitted]), cert. denied, 565 U.S. 871, 132 S. Ct. 224, 181 L. Ed. 2d 124 (2011);
the plaintiff in error has identified no jurisdiction, and we have found none,
in which a defendant has the right—by statute, court rule, or constitutional
provision—to be personally present during plea negotiations.
   19
      Practice Book § 39-24 provides: ‘‘A verbatim record shall be made of
the proceedings at which the defendant enters a plea of guilty or nolo
contendere. This record shall include the judicial authority’s advice to the
defendant, the inquiry into the voluntariness of the plea, including any plea
agreement, and the inquiry into the factual basis for the plea.’’
   20
      See Practice Book § 42-36 (‘‘[t]he judicial authority upon motion of the
prosecuting authority or of the defendant shall cause any witness to be
sequestered during the hearing on any issue or motion or during any part
of the trial in which such witness is not testifying’’); see also State v. Rob-
inson, 230 Conn. 591, 598, 646 A.2d 118 (1994) (‘‘the granting of a sequestra-
tion order in criminal cases is not discretionary and can be invoked by
either party’’).
   21
      See footnote 2 of this opinion.
   22
      Standard 3-3.4 (i) of the Criminal Justice Standards for the Prosecution
Function provides: ‘‘Consistent with any specific laws or rules governing
victims, the prosecutor should provide victims of serious crimes, or their
representatives, an opportunity to consult with and to provide information
to the prosecutor, prior to making significant decisions such as whether or
not to prosecute, to pursue a disposition by plea, or to dismiss charges.
The prosecutor should seek to ensure that victims of serious crimes, or
their representatives, are given timely notice of:
   ‘‘(i) judicial proceedings relating to the victims’ case;
   ‘‘(ii) proposed dispositions of the case;
   ‘‘(iii) sentencing proceedings; and
   ‘‘(iv) any decision or action in the case that could result in the defendant’s
provisional or final release from custody, or change of sentence.’’
   23
      Some states, along with the federal courts, explicitly prohibit any judicial
participation in plea negotiations. See, e.g., Fed. R. Crim. P. 11 (c) (1) (‘‘[t]he
court must not participate in [plea] discussions’’). Many other jurisdictions
allow for varying degrees of limited participation by the trial judge, either
during plea discussions or once a preliminary plea agreement has been
crafted by the parties. See, e.g., Mass. R. Crim. P. 12 (b) (2) (‘‘[t]he judge
may participate in plea discussions at the request of one or both of the
parties if the discussions are recorded and made part of the record’’); People
v. Cobbs, 443 Mich. 276, 283, 505 N.W.2d 208 (1993) (at request of party,
judge ‘‘may state on the record the length of sentence that, on the basis of
the information then available to the judge, appears to be appropriate for the
charged offense’’ [emphasis in original]). Other states, such as Connecticut,
allow significant participation in plea negotiations by a judge other than
the judge who will preside over the trial if no plea agreement is reached.
See, e.g., Ariz. R. Crim. P. 17.4 (a) (‘‘The trial judge shall only participate
in settlement discussions with the consent of the parties. In all other cases,
the discussions shall be before another judge or a settlement division.’’);
Or. Rev. Stat. § 135.432 (1) (a) and (b) (2015) (trial judge generally may not
participate in plea discussions, but ‘‘[a]ny other judge, at the request of both
the prosecution and the defense, or at the direction of the presiding judge,
may participate in plea discussions’’). Finally, a few jurisdictions appear to
permit full participation in plea negotiations by the same judge who will
preside at trial. See, e.g., Haw. R. Penal Proc. 11 (f) (1) (‘‘[t]he court may
participate in discussions leading to such plea agreements and may agree
to be bound thereby’’); Ill. Sup. Ct. R. 402 (d) (1) (‘‘[u]pon request by the
defendant and with the agreement of the prosecutor, the trial judge may
participate in plea discussions’’).
   24
      Justice Espinosa takes issue with our use of the term ‘‘disposition confer-
ence’’ to describe the in-chambers, pretrial conferences at issue in this
appeal. She maintains that, under our rules of practice, ‘‘disposition confer-
ence’’ has a singular meaning, namely, ‘‘an in-court, on-the-record, formal
proceeding.’’ According to Justice Espinosa, the disposition conference does
not include in-chambers, pretrial conferences or other plea negotiation con-
ferences but, rather, ‘‘is the formal culmination of all of [those] efforts
. . . .’’ We disagree. Practice Book §§ 39-11 through 39-17, which govern
and describe disposition conferences from their inception to their conclu-
sion, make clear that such conferences include off-the-record negotiations
between ‘‘[t]he prosecuting authority and counsel for the defendant,’’ during
which the parties are required to ‘‘attempt to reach a plea agreement . . . .’’
Practice Book § 39-14. ‘‘Should the parties be unable to reach an agreement
as to disposition,’’ Practice Book § 39-15 directs them to ‘‘report to the
presiding judge or to another judge assigned by him or her.’’ If the parties
are able to reach an agreement, Practice Book § 39-16 directs them to ‘‘advise
the judicial authority . . . .’’ Practice Book § 39-17, entitled ‘‘Effect of Dispo-
sition Conference,’’ finally provides that, ‘‘[i]f a case is not resolved at the
disposition conference or if the judicial authority rejects the plea agreement
[reached at the conference], the case shall be assigned to a trial list.’’ Accord-
ingly, it is apparent from the plain language of the relevant rules of practice
that the ‘‘disposition conferences’’ identified therein are not limited to in-
court, on-the-record, formal proceedings.
   Justice Espinosa also asserts that it is unnecessary for us to decide
whether pretrial disposition conferences are court proceedings within the
meaning of amendment XXIX (b) (5) because the victim’s rights amendment,
by its literal terms, limits the right of attendance to the victim himself, not
his attorney, and, in view of the fact that the plaintiff in error seeks only
to have his attorney attend those conferences, the victim’s right amendment
is not implicated. As the trial court record and the record on appeal make
clear, however, the right of attendance that the plaintiff in error seeks to
vindicate in this matter is his own, albeit by and through counsel, his duly
authorized legal representative. We note, moreover, that, although we ulti-
mately conclude that the plaintiff in error possesses no such right of atten-
dance, it is axiomatic that, if he did, it would include the right to have his
counsel attend, either together with the victim or in the victim’s stead. Any
other reading of the victim’s right amendment would lead to the bizarre and
untenable result that a victim who, by reason of youth, infirmity, disability
or otherwise, is unable to attend or fully understand a disposition conference,
would effectively be foreclosed from exercising that purported right of
attendance under the victim’s rights amendment. We thus do not share
Justice Espinosa’s unduly narrow interpretation of the amendment because
her construction is antithetical to the very purpose of the amendment, which,
as this court previously has observed, is to ‘‘provide crime victims with the
opportunity to participate meaningfully in the sentencing and plea bargaining
process.’’ State v. Thomas, supra, 296 Conn. 389 n.11.